Voto concurrente separado emitido por el
Juez Asociado Señor Fuster Berlingeri.
Estoy de acuerdo con el dictamen emitido hoy por este Foro, pero creo menester hacer una breve expresión sobre el asunto que nos concierne aquí.
En dos ocasiones anteriores, el recurso de autos ha es-tado ante nos. En ambas de ellas he concurrido con la pa-ralización temporánea de la demolición del hotel La Con-cha ordenada por este Tribunal para permitirle al foro apelativo emitir su decisión. Sin embargo, en dichas dos ocasiones expresé también mi criterio de que la paraliza-ción aludida debía mantenerse en vigor hasta que hubiese recaído un dictamen judicial firme y final.
De haber prevalecido mi criterio en las ocasiones ante-riores, no sería necesaria ahora esta tercera intervención nuestra, ni el dispendio de esfuerzos y recursos judiciales y de las partes que ella acarrea. También se hubiese evitado el vaivén procesal intrajurisdiccional, que sólo ha servido para crear falsas impresiones negativas de inestabilidad y parcialidad con respecto a la Rama Judicial y para darle pretextos a la crítica politiquera de burócratas y otros.
Finalmente, quizás le hubiese llegado un mensaje claro a los que tienen mucha prisa y poca moderación en impo-ner su voluntad administrativa, de que no pueden actuar festinadamente mientras sus actuaciones se impugnan en los tribunales. Aunque no lo comprendan, por la exaltación que les provoca la arrogancia del poder, existe una tercera rama de gobierno en nuestro sistema constitucional, y la *1016última palabra con respecto a cuestiones jurídicas le compete a esta tercera rama. Las máquinas de demolición no pueden operar hasta tanto se resuelva de modo final y firme en los tribunales si es lícito lo que la administración de tumo pretende hacer.